      Case 2:20-cr-00239-TJH Document 47 Filed 11/01/20 Page 1 of 5 Page ID #:149



 1   PAUL W. BLAKE (SBN: 94963)
     500 La Terraza Blvd. Suite 150
 2
     Escondido, CA 92025
 3   tele: 619-208-2470
     fax: 760-451-9860
 4
     email: paulwblake@att.net
 5   Attorney for Defendant
     Huel Kennedy
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No: 20CR-00239-TJH
12                                     Plaintiff,
                                                        DEFENDANT’S SENTENCING
13   v.                                                 MEMORANDUM
14   HUEL KENNEDY,
                                                        Date: November 16, 2020
15                                   Defendant.         Time:
16
                                                        HON. TERRY J. HATTER JR.
17                                                      United States District Judge
18
           HUEL KENNEDY, the defendant in this case, by and through his counsel, submits
19
     the following Sentencing Memorandum for the Court to consider before imposing its
20
     sentence.
21
           The position of the defense is based upon the attached position paper, the Pre-
22
     Sentence Report (hereafter PSR), any exhibits and letters of support, and upon any such
23
     further evidence and argument that may be presented at the sentencing hearing.
24
     Respectfully submitted,
25
     DATED: November 1, 2020               /s/ Paul W. Blake
26                                         PAUL W. BLAKE
                                           Attorney for Defendant
27
                                           Huel Kennedy
28

                                                    1
                                                                                  20CR-00239-TJH
     Case 2:20-cr-00239-TJH Document 47 Filed 11/01/20 Page 2 of 5 Page ID #:150



 1                                                I.
 2                                   STATEMENT OF FACTS
 3         Defendant HEUL KENNEDY is to be sentenced on November 16, 2020 after
 4   pleading guilty to the Single-count First Superseding Information in which he is solely
 5   named. Count 1 charges Bribery Concerning a Program Receiving Federal Funds, in
 6   violation of 18 U.S.C. §666(a).
 7                                               II.
 8                              SENTENCING CALCULATIONS
 9   A.    Pre-Sentence Report
10         The Pre-Sentence Report by the Probation Office uses the following sentencing
11   calculation:
12
13         Base Offense Level (USSG §2C1.1(a)(1)):                                      14
14         Specific Offense Characteristics:
15                  Number of Bribes (USSG §2C1.1(b)(1)):                               +2
16                  Value of Bribes (USSG §2C1.1(b)(2)):                                +2
17                  Public Official Facilitated Obtainment of Government
18                  Identification Document (USSG §2C1.1(b)(4)(C)):                     +2
19
20         Adjusted Offense Level:                                                      20
21         Acceptance of Responsibility
22         (USSG §§3E1.1(a) and (b):                                                     -3
23         Total Offense Level:                                                         17
24
25         Probation calculates Mr. KENNEDY as having zero Criminal History Points for a
26   Criminal History Category of I. Probation’s calculation for a Total Offense Level of 17
27   and a Criminal History Category of I establishes a Guideline Sentence of 24-30 months.
28         The defendant requests variance and departure as follows.

                                                  2
                                                                                  20CR-00239-TJH
     Case 2:20-cr-00239-TJH Document 47 Filed 11/01/20 Page 3 of 5 Page ID #:151



 1                                               III.
 2                           DEFENSE SENTENCING POSITION
 3         The Defense respectfully recommends a sentence of no custody and be placed on
 4   supervised release for Mr. KENNEDY. The Defense recommends the following
 5   departures be applied to Mr. KENNEDY’s sentencing.
 6   A.    Acceptance of Responsibility (USSG §§3E1.1(a) and (b))
 7         Mr. KENNEDY has clearly shown acceptance of responsibility for his actions and
 8   has assisted the government in its case by entering a guilty plea in a timely manner.
 9   Pursuant to the conditions of USSG §3E1.1(a) and (b) he should receive a downward
10   departure of 3 accordingly.
11   B.    Mitigating Factors (18 U.S.C § 3553(a))
12         The United States Sentencing Commission Guidelines became advisory after
13   United States v. Booker (2005). The Courts were allowed to “tailor” the sentence
14   according to factors found under 18 U.S.C. § 3553(a).
15         Mr. KENNEDY has admitted guilt to this Court to Bribery Concerning a Program
16   Receiving Federal Funds.
17         Mr. KENNEDY is a good person who has accepted responsibility for his actions
18   and has aided the government in the quick disposition of this matter. He expresses
19   remorse for his actions. Mr. KENNEDY has no criminal history points and has been
20   compliant with all conditions of release. He has a Bachelor of Science degree and has
21   been employable. Mr. KENNEDY is a good person but he also has a substance abuse
22   problem with alcohol. Drinking has caused poor decision making on his part and created
23   problems in relationships. Mr. KENNEDY has taken the initiative to stop drinking by
24   receiving outpatient treatment and attending Alcoholics Anonymous meeting twice a
25   week and he will take the same initiative and responsibility to turn his life around from
26   this present instance. Mr. Kennedy has experienced real concerns over his health and in
27   particular to his ongoing heart condition. It would be counter -productive to place Mr.
28   Kennedy at increased risk in an incarcerated setting given the medical issues.

                                                  3
                                                                                   20CR-00239-TJH
     Case 2:20-cr-00239-TJH Document 47 Filed 11/01/20 Page 4 of 5 Page ID #:152



 1                                             IV.
 2                                      CONCLUSION
 3         For the reasons outlined in this paper the Defense respectfully recommends a
 4   sentence of no custody and supervised release with appropriate conditions for HEUL
 5   KENNEDY.
 6
 7   Respectfully submitted,
 8
 9   DATED: November 1, 2020              /s/ Paul W. Blake
                                          PAUL W. BLAKE
10
                                          Attorney for Defendant
11                                        Huel Kennedy
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                                                                                20CR-00239-TJH
      Case 2:20-cr-00239-TJH Document 47 Filed 11/01/20 Page 5 of 5 Page ID #:153



 1   PAUL W. BLAKE (SBN: 94963)
     500 La Terraza Blvd. Suite 150
 2
     Escondido, CA 92025
 3   tele: 619-208-2470
     fax: 760-451-9860
 4
     email: paulwblake@att.net
 5   Attorney for Defendant
     Huel Kennedy
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                              Case No.: 20CR-00239-TJH
12                                         Plaintiff,
                                                            DEFENDANT’S SENTENCING
13   v.                                                     MEMORANDUM
14   HUEL KENNEDY,
                                                            Date: November 16, 2020
15                                        Defendant.        Time:
16
                                                            HON. TERRY J. HATTER JR.
17                                                          United States District Judge
18
           It is hereby certified that:
19
           I, Paul W. Blake, am a citizen of the U.S. and over the age of eighteen. My
20
     business address is listed above. I am not a party to this action. I have caused to be served
21
     the Defendant’s Sentencing Memorandum with Certificate of Service and that the same
22
     were filed electronically and were caused to be sent per CM/ECF policies to the office of
23
     the U.S. Attorney and to the Clerk of the District Court on November 1, 2020. I declare
24
     under penalty of perjury that the foregoing is true and correct.
25
     DATED: November 1, 2020                   /s/ Paul W. Blake
26
                                               PAUL W. BLAKE
27                                             Attorney for Defendant
                                               Huel Kennedy
28

                                                        5
                                                                                       20CR-00239-TJH
